UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


NANCY A. GARDNER, Individually          
and as Administratrix of the Estate
of George A. Gardner,
                 Plaintiff-Appellant,
                 v.
E. I. DUPONT DE NEMOURS AND
COMPANY, INCORPORATED;
CONNECTICUT GENERAL LIFE                       No. 00-1834
INSURANCE COMPANY, a Cigna
Company,
              Defendants-Appellees,
                and
TRAVELERS INSURANCE COMPANY,
                       Defendant.
                                        
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
           Elizabeth V. Hallannan, Senior District Judge.
                          (CA-96-423-2)

                      Argued: March 2, 2001

                      Decided: April 16, 2001

       Before WIDENER and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2               GARDNER v. E. I. DUPONT DE NEMOURS
                            COUNSEL

ARGUED: Anthony J. Majestro, MASTERS & TAYLOR, L.C.,
Charleston, West Virginia, for Appellant. Charles Leslie Woody,
SPILMAN, THOMAS & BATTLE, P.L.L.C., Charleston, West Vir-
ginia, for Appellees. ON BRIEF: Paula Durst Gillis, Eric W. Iskra,
Michael H. Spencer, SPILMAN, THOMAS & BATTLE, P.L.L.C.,
Charleston, West Virginia; Robert H. Sweeney, Jr., JENKINS FEN-
STERMAKER, P.L.L.C., Huntington, West Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellant Nancy Gardner appeals the district court’s grant of sum-
mary judgment to appellees DuPont and Connecticut General in her
action seeking damages for breach of contract and various torts aris-
ing from appellees’ refusal to pay the full amount of her insurance
claim. For the reasons set forth below, we affirm.

                                  I.

   George Gardner ("George"), appellant’s deceased husband, worked
for DuPont for nine years prior to retiring in 1989. While employed
by DuPont, George participated in two life insurance programs — a
noncontributory plan funded entirely by DuPont, and an optional con-
tributory plan that provides supplemental coverage paid for jointly by
DuPont and the employee. Coverage through the noncontributory
plan continues automatically after an employee leaves DuPont. Under
the contributory plan, however, coverage for an employee who retires
with less than fifteen years of service continues only if the employee
contacts the insurer, Connecticut General, and assumes responsibility
for the entire premium.
                GARDNER v. E. I. DUPONT DE NEMOURS                   3
   When George retired, DuPont informed him of his right to convert
to an individual policy with Connecticut General. A form that he
received at his exit interview explained that he had "non-contributory
[coverage] for life" and that "contributory life can be converted by
contacting [the insurance company] directly." J.A. 223. Furthermore,
a "Benefits Check List for Terminations" noted that his "Contributory
Life Insurance" coverage was "dropped" as of February 28, 1989, the
date of his retirement. J.A. 222.

   George never contacted Connecticut General to convert the con-
tributory plan to an individual policy. However, in late 1992 — more
than three years after George’s retirement — DuPont began deducting
$50.40 for life insurance from his monthly disability checks, even
though he was ineligible for contributory coverage. DuPont continued
to deduct money for life insurance from his disability checks through
1993.

   Hoping to assign his life insurance as collateral for a mortgage on
a new home, George contacted DuPont in late 1993 to inquire about
the value of his benefits. A clerk in DuPont’s benefits department sent
him a computer printout stating that he had $25,000 in noncontribu-
tory coverage and $84,000 in contributory coverage, less $3,000 pre-
viously paid, for a total of $106,000. George listed the life insurance
as collateral on his mortgage application, and the Gardners moved
into their new home in March 1994.

   When George died shortly thereafter, appellant contacted DuPont
to collect the life insurance proceeds, which she intended to use to
pay off the mortgage. DuPont paid appellant $25,000 — the amount
of George’s noncontributory coverage — but refused to pay the
$84,000 under the contributory policy, claiming that George was inel-
igible to participate in the contributory plan and that the deductions
from his disability checks over the previous year and a half had
resulted from computer error. DuPont refunded the deductions of
$806.40.

  Appellant sued DuPont and Connecticut General, asserting various
contract and tort claims under West Virginia law. The district court
held that the state-law claims were preempted by the Employee
Retirement Income Security Act (ERISA), and we reversed. Gardner
4               GARDNER v. E. I. DUPONT DE NEMOURS
v. E.I. DuPont de Nemours and Co., 165 F.3d 18 (4th Cir. 1998)
(unpublished). On remand, the district court granted summary judg-
ment to appellees on all of appellant’s state-law claims.

                                  II.

   Appellant first argues that the district court erred by granting sum-
mary judgment to appellees on her claim of reasonable expectation of
insurance coverage. Appellant bases her argument on Keller v. First
National Bank, 403 S.E.2d 424 (W. Va. 1991), in which the Supreme
Court of Appeals of West Virginia explained that "once an insurer
creates a reasonable expectation of insurance coverage, the insurer
must give the coverage or promptly notify the insured of the denial."
Id. at 427. In appellant’s view, appellees created a reasonable expec-
tation of insurance coverage by deducting premiums from George’s
disability checks and by informing him that he had $106,000 in cover-
age when he contacted DuPont shortly before his death. Like the dis-
trict court, we hold that George did not have a reasonable expectation
of insurance because he failed to follow the unambiguous require-
ments for coverage, of which he was informed upon his retirement.

   Under West Virginia law, "the doctrine of reasonable expectations
is limited to those instances . . . in which the policy language is
ambiguous." Riffe v. Home Finders Assoc., Inc., 517 S.E.2d 313, 318-
19 (W. Va. 1999). Here, the plain language of the contributory insur-
ance policy makes clear that an employee who retires with less than
fifteen years of service to DuPont will not continue to receive contrib-
utory coverage unless the contributory policy is converted to an indi-
vidual life insurance plan by contacting the insurer within thirty-one
days of retirement:

    If you have less than 15 years of service, your coverage will
    be canceled at the time your employment terminates . . . .

    ...

    During [the 31-day period after retirement], you may con-
    vert the insurance to an individual policy (but not term
    insurance) without having to prove your good health.
                 GARDNER v. E. I. DUPONT DE NEMOURS                      5
      To convert, write to the insurance company directly and
      make your first premium payment during the 31-day period.

J.A. 253-54.

   Furthermore, not only are the terms of the contributory insurance
policy unambiguous, but the record also establishes that DuPont
informed George about those terms and the procedure for continuing
coverage after retirement. A benefits checklist reviewed with George
at his exit interview indicates that he was told his contributory life
insurance coverage would cease to be effective on February 28, 1989,
the date of his retirement, and that he would be left with only non-
contributory coverage unless he contacted the insurer and assumed
sole responsibility for the premiums on the contributory policy. J.A.
222-23. Nevertheless, despite being given the opportunity, he never
contacted Connecticut General to convert the group policy to an indi-
vidual one. Having failed to follow the unambiguous requirements of
which he was informed at the time of his retirement, George could not
have had a reasonable expectation of insurance coverage.1 We there-
fore affirm the district court’s grant of summary judgment on this claim.2

                                   III.

  Appellant next argues that the district court erred in granting sum-
  1
     Indeed, the information provided to George at his exit interview dis-
tinguishes this case from Keller. There, the court noted that although the
claimant did not follow the correct procedures for obtaining insurance,
her expectation of coverage was reasonable because "the record fail[ed]
to show that [she] knew the application procedures and that failure to fol-
low them would mean no credit life insurance." Keller, 403 S.E.2d at
430. Here, in contrast, appellees provided George with precisely the
information that the defendant in Keller failed to disclose.
   2
     Because a plaintiff’s reasonable expectation of insurance coverage is
an element of an estoppel claim against an insurer, we also affirm the
district court’s grant of summary judgment to appellees on appellant’s
claim of estoppel. See Potesta v. United States Fidelity & Guaranty Co.,
504 S.E.2d 135, 136 (W. Va. 1998) (explaining that an estoppel claim
requires a plaintiff to show that the insurer created a reasonable belief
that it would provide insurance coverage to the plaintiff).
6               GARDNER v. E. I. DUPONT DE NEMOURS
mary judgment to appellees on her claim of breach of contract. We
agree with the district court that no reasonable jury could find the
existence of a contract between DuPont and appellant based on the
uncontroverted facts. Cf. Cook v. Heck’s, Inc., 342 S.E.2d 453, 457
(W. Va. 1986) (explaining that the trial court should direct a verdict
for the defendant when the jury could not find the existence of a con-
tract from the evidence when viewed in the light most favorable to the
plaintiff).

   Under West Virginia law, a contract of insurance requires the
mutual assent of the parties to all essential elements of an insurance
policy — "the subject matter of the insurance, the risk insured against,
the commencement and the period of the risk undertaken by the
insurer, the amount of the insurance, and the premium and the time
of its payment." Knapp v. Independence Life and Accident Ins. Co.,
118 S.E.2d 631, 636 (W. Va. 1961). Mutuality of assent requires an
offer and an acceptance, both of which "may be by word, act or con-
duct that evince [sic] the intention of the parties to contract." Bailey
v. Sewell Coal Co., 437 S.E.2d 448, 450-51 (W. Va. 1993) (emphasis
added).

   In appellant’s view, "[DuPont’s] computer and Mr. Gardner dem-
onstrated mutual assent" to the essential elements of an insurance
contract when the computer deducted insurance premiums from
George’s disability checks and George failed to challenge the deduc-
tions. Appellant’s Br. at 17. We disagree. It is uncontroverted that the
deduction of insurance premiums from George’s disability benefit
checks resulted solely from a clerical mistake following DuPont’s
implementation of a new computer system. No reasonable jury could
conclude, based on what was indisputably a computer error, that
DuPont intended to contract with George, nor could a jury determine
that such an error alone evinced a meeting of the minds as to essential
terms of an insurance contract, like the period and amount of coverage.3
   3
     Because there is no genuine dispute that the deduction of premiums
resulted from an inadvertent clerical error, we also affirm the district
court’s grant of summary judgment to appellees on the claim of fraud.
See White v. National Steel Corp., 938 F.2d 474, 490 (4th Cir. 1991)
(explaining that under West Virginia law, fraud must be proven by clear
and convincing evidence and "is not deducible from facts and circum-
stances which would be equally consistent with honest intentions").
                 GARDNER v. E. I. DUPONT DE NEMOURS                    7
Accordingly, we affirm the district court’s grant of summary judg-
ment on appellant’s claim of breach of contract.

                                  IV.

   Finally, appellant argues that the district court erroneously granted
summary judgment to appellees on her claim of negligent infliction
of emotional distress stemming from appellees’ refusal to pay the
contributory life insurance proceeds. While we agree with appellant
that the district court applied an incorrect legal standard in evaluating
her claim, we conclude that appellees nonetheless are entitled to sum-
mary judgment under West Virginia law.

                                   A.

  The district court relied on Stump v. Ashland, Inc., 499 S.E.2d 41
(W. Va. 1997), which concluded that:

    [A] defendant may be held liable for negligently causing a
    plaintiff to experience serious emotional distress, after the
    plaintiff witnesses a person closely related to the plaintiff
    suffer critical injury or death as a result of the defendant’s
    negligent conduct, even though such distress did not result
    in physical injury, if the serious emotional distress was rea-
    sonably foreseeable.

Id. at 46 (internal citations omitted). The district court granted sum-
mary judgment to appellees because appellant had produced no evi-
dence that she "witnessed or observed [George] suffer a critical injury
or death as a result of [appellees’] negligence." J.A. 135.

   However, contrary to the district court’s apparent belief, West Vir-
ginia law does not limit claims for negligent infliction of emotional
distress to situations where, as in Stump, a plaintiff witnesses a close
relation suffer physical injury or death. See, e.g., Marlin v. Bill Rich
Constr., Inc., 482 S.E.2d 620, 637 (W. Va. 1997) (plaintiff may
recover for negligent infliction of emotional distress based upon the
plaintiff’s fear of contracting a disease); Bramer v. Dotson, 437
S.E.2d 773, 774-75 (W. Va. 1993) (plaintiff may recover after being
8                GARDNER v. E. I. DUPONT DE NEMOURS
erroneously diagnosed with AIDS). Nor, as appellees argue, is physi-
cal injury to the plaintiff required to maintain a cause of action based
on emotional distress, though physical injury is highly probative of
the severity and genuineness of the distress alleged. Rather, "an indi-
vidual may recover for the negligent infliction of emotional distress
absent physical injury" — either to the plaintiff or to the plaintiff’s
relation — "upon a showing of facts sufficient to guarantee that the
emotional damages claim is not spurious." Marlin, 482 S.E.2d at 637.

                                   B.

   Despite applying the wrong legal standard, however, the district
court was ultimately correct to grant summary judgment to appellees.
For, in relaxing the traditional requirement of physical injury to a
plaintiff who alleges negligent infliction of emotional distress, the
Supreme Court of Appeals of West Virginia has insisted that the
plaintiff establish facts sufficient to guarantee that "the emotional dis-
tress is undoubtedly real and serious" and that "the claim is not spuri-
ous." Id. Further, a plaintiff may recover for negligent infliction of
emotional distress only if the distress was reasonably foreseeable. See
id.; Heldreth v. Marrs, 425 S.E.2d 157, 165-67 (W. Va. 1992). Appel-
lant fails to meet the stringent standard for maintaining a cause of
action for negligent infliction of emotional distress in the absence of
physical injury to the plaintiff. The record is devoid of any medical
or psychiatric confirmation of appellant’s mental distress. Cf. Marlin,
482 S.E.2d at 638 (seriousness of alleged emotional distress may be
proven through physical injury or psychiatric evidence). Instead,
appellant’s only evidence of emotional injury is her own bald asser-
tion that appellees’ actions have caused her "distress, embarrassment,
humiliation, inconvenience, aggravation, and pain of conscious [sic]
and heart." J.A. 37. Such assertions, standing alone, are insufficient
to guarantee that "the emotional distress is undoubtedly real and seri-
ous" and that the "claim is not spurious." Marlin, 482 S.E.2d at 637.

   Further, even if appellant had proven the seriousness and authentic-
ity of her emotional distress claim to the degree required by West Vir-
ginia law, we believe that no jury could find that such distress was
a reasonably foreseeable result of appellees’ conduct. Insurance com-
panies routinely deny benefits where the entitlement to coverage is
disputed, yet we are aware of no case where the denial of benefits
                 GARDNER v. E. I. DUPONT DE NEMOURS                       9
resulted in mental distress to the claimant so severe that the company
was held liable in tort. Indeed, we cannot say that "a reasonable per-
son . . . would be unable to cope adequately with the mental distress
engendered by" so common an occurrence as a dispute with an insur-
ance company over the amount of a claim. Heldreth, 425 S.E.2d at
165. Mindful that emotional distress claims in the absence of physical
injury to the plaintiff should "obviously be infrequent," Marlin, 482
S.E.2d at 637, we affirm the district court’s grant of summary judg-
ment to appellees on this issue.4

   For the reasons stated herein, the judgment of the district court is
affirmed.

                                                              AFFIRMED
  4
    Because there is no evidence that appellees intended to cause appel-
lant emotional distress, we also affirm the district court’s grant of sum-
mary judgment to appellees on the claims of intentional infliction of
emotional distress and the tort of outrage. See Marlin, 482 S.E.2d at 639
("No mere showing of neglect will satisfy the element of intent necessary
to an action for intentional infliction of emotional distress."); Harless v.
First Nat’l Bank, 289 S.E.2d 692, 704 (W. Va. 1982) (explaining that the
tort of outrage requires that the defendant have the "specific purpose of
inflicting emotional distress").